        Case 1:15-md-02657-FDS Document 1666 Filed 10/04/19 Page 1 of 5



                               UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MASSACHUSETTS


                                                      MDL No. 1:15-md-2657-FDS
 IN RE: ZOFRAN (ONDANSETRON)
 PRODUCTS LIABILITY LITIGATION
                                                      This document relates to: Karla Rodriguez, et
                                                      al. v. GlaxoSmithKline LLC

                                                      Case No. 1:15-cv-13762

                      PROPOSED PRETRIAL SCHEDULING ORDER

   THIS CAUSE came before the Court, and the Court having been advised of the agreement of

Plaintiffs and Defendant for entry of this Scheduling Order, and being otherwise duly advised in

the premises, it is hereby

   ORDERED and ADJUDGED as follows:

       1.      The following deadlines shall apply:


                  Date                                            Event

                                       Deposition Designations:
                                       Plaintiffs’ Proposal: Parties to exchange deposition
                                       designations only of those core witnesses who a party
                                       believes, in good faith, to be presented at trial by
      Plaintiffs’ Proposal: Friday,    deposition, either by transcript or video. For all other
          November 22, 2019            witnesses who may be called at trial, the parties shall
     GSK’s Proposal: Wednesday,        exchange deposition designations no later than 72 hours
        November 13, 2019              before presentation of said testimony, either by transcript
                                       or video, to be followed by any objections, counter
                                       designations and rulings from the Court.
                                       GSK’s Proposal: Parties to exchange deposition
                                       designations of witnesses whose testimony may be
                                       presented by deposition, either by transcript or video. The
                                       parties shall designate only testimony that they reasonably
                                       believe will be presented at trial.
     Case 1:15-md-02657-FDS Document 1666 Filed 10/04/19 Page 2 of 5




                                    Motions in Limine: Motions in limine (other than those
                                    related to deposition designations) and memoranda of law
                                    must be filed.
                                  Plaintiffs’ Proposal: The parties shall comply with the
                                  obligation to meet and confer before the filing of any
                                  Motion in limine. Each motion shall be presumptively
                                  limited to a single issue of fact or law. If a party seeks to
                                  combine multiple issues of fact or law into a single motion,
Thursday, December 5, 2019 (on or that shall be the subject of meet and confer and, if
             before)              necessary, Court permission. To the extent a Motion in
   [Previously set for Saturday,  limine is filed prior to the deadline of December 5, 2019,
 December 7, 2019 by this Court] no responsive filing is due prior to the Opposition deadline
                                  of December 20, 2019. [Opposition deadline previously set
                                  for December 16, 2019 by this Court.]
                                    GSK’s Proposal: To the extent motions in limine are filed
                                    at least one week in advance of the deadline, the deadline
                                    for responses will be governed by Local Rule 7.1(b),
                                    unless the parties agree otherwise. The parties shall meet
                                    and confer pursuant to the local rules to determine if
                                    motions can be agreed upon before filing.

   Plaintiffs’ Proposal: Friday,
       December 13, 2019         Pretrial Disclosure of Parties’ Exhibit List: The parties
                                 shall disclose written lists identifying each document and
  [Previously set for Saturday,  exhibit that each party intends to use at trial, including any
December 14, 2019 by this Court] document “Bates” number, beginning and ending “Bates”
                                 number if applicable. Copies of the exhibit lists will be
                                 provided in electronic searchable form (either searchable
GSK’s Proposal: Friday, November PDF or Excel).
           15, 2019




                                             2
     Case 1:15-md-02657-FDS Document 1666 Filed 10/04/19 Page 3 of 5




                                    Pretrial Disclosure of Parties’ Witness List:
                                    Plaintiffs’ Proposal: The parties shall disclose a list of
                                    those witnesses it will call or may call, if the need arises,
                                    at trial live and/or by video. The list shall include the
   Plaintiffs’ Proposal: Friday,    name of the witness, and if in the possession of the party,
       December 13, 2019            the address.
  [Previously set for Saturday,  GSK’s Proposal: Pursuant to Federal Rule of Civil
December 14, 2019 by this Court] Procedure 26(a)(3), the parties must disclose the name,
                                 address, and specific subject matter of testimony of each
GSK’s Proposal: Friday, November parties’ witnesses, including experts, separately
           15, 2019              identifying those the party (1) will call at trial, and (2)
                                 may be called to testify at trial if the need arises.
                                    This list shall also designate if a witness will be presented
                                    by deposition and, if so, which deposition(s) transcripts
                                    will be used.

    Friday, December 13, 2019    Jury Instructions, Questionnaires & Verdict Form:
  [Previously set for Saturday,  Each party shall file proposed jury instructions, jury
December 14, 2019 by this Court] questionnaires and verdict forms.

                                    Oppositions to Motions in Limine:
                                 Plaintiffs’ Position: All oppositions to Motions in limine
  Friday, December 20, 2019      and memoranda of law must be filed. To the extent a
                                 Motion in limine was filed prior to the deadline, no
  [Previously set for Monday,    responsive filing is due prior to this deadline unless
December 16, 2019 by this Court] specifically ordered by the Court.
                                    GSK’s Position: Oppositions to the Motions in limine filed
                                    on December 5, 2019 must be filed.

  Plaintiffs’ Proposal: Thursday,   Objections to Deposition Designations and Counter-
        December 19, 2019           Designations: The opposing party shall serve objections
    GSK’s Proposal: Monday,         and/or counter designations to all or part of the depositions
      December 16, 2019             designated by the originally designating party

                                    Further Objections to Deposition Designations and
   Monday, December 30, 2019        Counter-Designations: The originally designating party
                                    shall serve objections and/or counter-designations.

     Monday, January 6, 2020        Trial Brief: The parties shall submit trial briefs outlining
                                    case specific issues that do not exceed 15 pages in length.




                                            3
        Case 1:15-md-02657-FDS Document 1666 Filed 10/04/19 Page 4 of 5




       Thursday, January 9, 2020
                                         Final Pretrial Conference
                2:00 p.m.



       2.      These pretrial discovery deadlines can be either extended by Court order or written

agreement of the parties. The deadlines set forth in this Order will control over any contrary

deadlines in any form order setting trial issued by the Court.




                                                 4
        Case 1:15-md-02657-FDS Document 1666 Filed 10/04/19 Page 5 of 5



                                 CERTIFICATE OF SERVICE

       I hereby certify that the foregoing document, which was filed with the Court through the
CM/ECF system, will be sent electronically to all registered participants as identified on the Notice
of Electronic Filing (“NEF”) and paper copies will be sent via first class mail to those identified
as non-registered participants.

                                             /s/ Jennifer Stonecipher Hill
                                             Jennifer Stonecipher Hill




                                                 5
